Citation Nr: 1747039	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-47 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Still's disease.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2015, the Board requested a Veterans Health Administration (VHA) expert opinion, which was furnished in October 2015, and remanded the appeal in May 2016.

In September 2017, the Veteran indicated that he wished to proceed without a representative.  See September 2017 Report of Contact; 38 C.F.R. § 14.631(f)(1).


FINDING OF FACT

The Veteran's Still's disease had its clinical onset during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Still's disease are met.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran maintains that his series of symptoms documented in service, including high fever, swollen joints, muscle weakness, rashes, profuse sweating, and recurring headaches were a manifestation of his Still's disease but often mistaken for symptoms of other medical issues, which resulted in a misdiagnosis many times.  Further, he asserts that early in his Navy career there were no definitive military medical tests available that would identify Still's disease.  Lastly, he maintains that he continued to experience these symptoms post-service, which were finally correctly diagnosed as reflective of Still's disease in September 1996.  See December 2010 VA-9 Form and February 2016 Veteran Statement.


II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection the evidence must show three elements: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

III.  Analysis 

Here, November 2012 and March 2014 private treatment records diagnose the Veteran with Still's disease.  Therefore, element one is met.

As to element two, in-service incurrence of a disease or injury, service treatment records (STRs) document numerous complaints and treatment of symptoms associated with Still's disease according to the VHA expert, including fever, joint pain, sore throat, body aches, and rashes.  See, e.g., STRs dated March 1974, August 1974, October 1974, February 1975, June 1975, July 1976, November 1976, August 1977, December 1977, January 1978, October 1978, November 1978, January 1979, February 1979, March 1979, July 1979, December 1981, May 1982, June 1983, October 1983, August 1984, October 1984, November 1984, June 1985, June 1991, July 1991, and April 1993.  Therefore, element two is also met.

Regarding element three, nexus, the April 2010 VA examiner and the October 2015 VHA expert ultimately reached conclusions unfavorable to the Veteran's claim.  The April 2010 VA doctor opined that it is less likely as not that the Veteran's Still's disease was related to service.  In supporting his opinion, however, he only addressed a limited number of relevant STRs.  See April 2010 VA examination report.  Thus, the examiner's opinion is based on an inaccurate factual premise and of no probative value.
 The October 2015 VHA expert similarly focused on specific documented instances throughout the Veteran's military service, and did not account for all above-cited reports symptoms associated with Still's disease in service.  Furthermore, the expert did not adequately account for the Veteran's report of continuous symptoms (outside of documented medical or hospital visits) in reference to his onset of Still's disease.  In this regard, the Veteran competently and credibly asserts that his fever, chills, night sweating, joint pains, and rashes were continuous throughout his military service, not just during flare-ups where he sought treatment.  See February 2016 Veteran Statement.  Additionally, the Veteran's spouse competently and credibly maintains that she observed the Veteran's symptoms, including rashes, night sweating, and joint pains as early as 1974, after they were married and moved in together, and that these symptoms continued over the next twenty- plus years until a diagnosis was rendered in September 1996.  See September 2017 Lay Statement.  

Moreover, the Board notes several statements in the VHA expert opinion that could sway in the Veteran's favor.  First, the VA doctor stated that given the vagaries of a Still's disease diagnosis, "serious consideration" should be given to the Veteran's contention that his initial onset of symptoms was during service.  Next, he noted that the Veteran experienced at least six of the nine Yamaguchi criteria for Still's disease (including three major criteria), plus the presence of high ferritin and negative results for other etiology.  He also stated that at any of the hospital visits throughout the Veteran's active duty, specific symptoms like a salmon pink rash could have been easily missed.  Lastly, he identified April 11, 1972 as the earliest possible date for the onset of Still's disease.  The Board finds that these favorable statements, coupled with the competent and credible lay reports of continuous symptoms associated with the Veteran's Still's disease over his lengthy period of service, indicate that the nexus evidence is at least in relative equipoise.  Accordingly, the benefit of the doubt is for application on the matter of nexus, and service connection is established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for Still's disease is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


